General arrangements for excise duty (debate)
The next item is the report by Astrid Lulling on behalf of the Committee on Economic and Monetary Affairs on the proposal for a Council directive concerning the general arrangements for excise duty - C6-0099/2008 -.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, this proposal for a directive, which is meant to replace the 1992 Directive, is above all intended to make the introduction, on 1 April 2009, of the electronic supervision of the movements of goods subject to excise duty - the famous Excise Movement and Control System - compliant with the legislation.
It is therefore a technical measure, but at the same time a step in the direction of less red tape, less fraud and more speed.
Apart from a few amendments, which I have tabled and which have been accepted, to guarantee more consistency in the operation of the new system, we are in agreement concerning this strand of the European Commission's proposal.
In its view, the Committee on Industry, Research and Energy has made the Committee on Economic and Monetary Affairs's report far more cumbersome by copying a large number of amendments negotiated within the Council. In fact, this move achieves nothing substantial as far as we are concerned.
The political debate lies elsewhere. It relates to the conditions of movement and taxation of goods subject to excise duty, in particular alcohol and tobacco purchased by private consumers. The European Commission has had the wisdom, for once, to submit a text that is based on recent case-law, that is to say, case-law that permits Europeans to transport goods subject to excise duty that are purchased in a Member State other than that of their residence, without quantitative restrictions, provided that the goods have been purchased for private consumption purposes.
My proposal and my position as rapporteur are unequivocal: I am wholly in favour of this Commission text, which is clear, precise and based on the principles governing the internal market. However, some of my fellow Members, socialists and liberals in particular, have felt obliged to table amendments that would re-instate tax frontiers such as those that existed before 1992, by re-introducing indicative limits.
The fact is, indicative limits in theory mean quantitative restrictions in reality. As a result of the absences, and taking advantage of the lack of knowledge of certain fellow Members, they have obtained a majority in committee. My political group has taken the unanimous decision to table amendments intended to re-establish the European Commission's initial proposals. It is only fair that we do so. We do not want a return to borders and to practices such as those that existed before the single market.
On the contrary, we want solutions that are adapted to our time, including with regard to electronic trade. Our message to the Council must be clear: do not propose to our fellow citizens that we go back on the acquis communautaire.
What seems just as incomprehensible is the attitude of certain socialists and liberals who want to do away with the last remaining duty-free shops at the land borders of the European Union. The Commission wants this too, unfortunately, even though these shops in no way disrupt the single market. Their closure would lead, however, to thousands of job losses, in particular at Greece's borders. We have really picked a good time to propose such things!
There is worse to come, however. The circumstantial majority in the Committee on Economic and Monetary Affairs has even rejected my amendment, which was to keep the duty-free purchase option for travellers whose final destination is a third country, in order to take account of the situation concerning connecting flights.
Why, if I am travelling to Singapore from Luxembourg, via Frankfurt or Paris, can I not buy duty-free in the airport of departure? I must say that this is rather depressing, Mr President; I would inform you that I have six minutes, but I will not use them all. I have confidence, now, in the good sense of most of our fellow Members - it is a pity that they are not here - to adopt a solution that is also in the interests of consumers and that does not re-invent new tax and bureaucratic barriers.
Those who vote against our reasonable proposals tomorrow will have difficulty in explaining this backward step to our compatriots. They can count on me and on my colleagues to denounce their rearguard views.
Member of the Commission. - Mr President, let me first of all thank the rapporteur Mrs Lulling and the ECON Committee for the report and the speedy treatment of this proposal, which provides the legal basis for the computerisation of excise procedures as of April 2010.
Member States as well as the Commission have invested a lot in the Excise Movement Control System (EMCS). It replaces the current paper-based movement monitoring system with a new computerised one.
The greater use of trans-European networks for communication between traders and excise authorities, and between excise authorities themselves, will reduce the time needed for the discharge of tax liability for excise movements.
This will provide excise authorities with an essential tool to effectively address fraud and hence protect legitimate trade. At the same time, it will improve the services to taxpayers who will benefit from improved legal certainty and real-time information exchanges with their tax authorities.
Apart from these new provisions, the proposed Directive will entirely recast and update the old Horizontal Excise Directive of 1992. It will simplify and modernise the excise procedures, with the aim of reducing excise obligations for traders, in particular for traders carrying out cross-border business, without compromising excise controls.
Clearly, as the Commission had proposed a new and up-to-date legal framework for excise, some of the more political issues included in this legislation had to be re-discussed.
This concerns the issues of land-based tax-free shops, the position of transit airports and the maintaining of guide levels to distinguish commercial excise movements from movements of excise goods for personal use.
Many amendments proposed by Parliament already conform to the text of the general orientation agreed in the ECOFIN meeting of 4 November 2008, or go in the same direction. They are also acceptable to the Commission.
I am therefore confident that the proposal can be adopted soon and that the timely application of the EMCS is ensured.
I am going to use the first of my two minutes to quickly highlight the main principles of my opinion, which was unanimously adopted in the Committee on Industry, Research and Energy.
These principles are as follows: increase efficiency in production and distribution of goods and services, mainly by reducing red tape; improve the existing rules and adapt them to the current circumstances, notably to facilitate risk-based monitoring procedures for national administrations; simplify procedures and increase transparency for intra-Community trade, by increasing legal certainty and fair rules; finally, the system for the collection and reimbursement of duty should not give rise to discriminatory criteria, and should avoid double taxation.
These were the guiding principles of the opinion that I presented to the Committee on Economic and Monetary Affairs, on behalf of the Committee on Industry. I would repeat that there was broad consensus on the opinion within the Committee on Industry.
That is why I must say, as a Member for the Socialist Group in the European Parliament, using my second minute, that I do not understand Mrs Lulling's observation that the Socialist Group and the Group of the Alliance of Liberals and Democrats for Europe - and only they - introduced quantitative limits. It was not just the Socialist Group and the ALDE Group as, at least in the Committee on Industry, it was everyone, given that my opinion was unanimously adopted, as I said.
I feel it is truly extraordinary that quantitative limits have not been included, as we know that this type of duty has various aims. Obviously the first is tax revenue, but there is also protection of public health. Of course, each country attaches a different level of importance to each of these two aims.
I therefore feel that the solution we found (of defining quantitative limits) is a fair and balanced solution, which does not excessively benefit any country in particular. It also does not prejudice any of the countries which naturally have a different understanding from that of the country which Mrs Lulling represents and which I naturally respect. However, the wishes of that country obviously cannot be placed above the general wishes of the other countries of the European Union.
My final comment in just 10 seconds is that the Socialist Group obviously supports the internal market and the expansion of the internal market and does not believe that the proposals adopted in either the Committee on Industry or the Committee on Economic Affairs may jeopardise the internal market.
rapporteur for the opinion of the Committee on the Internal Market and Consumer Protection. - Mr President, Parliament defends individuals and small organisations, small businesses, as opposed to governments who want to sweep away inconvenient things and the Committee on the Internal Market and Consumer Protection feels very strongly that the external land-border shops should be allowed to remain. They should be better policed, as should all the policing against crime across borders in Europe be much better, but it is not a reason to sweep them away.
Secondly, on sea and air travel, the Internal Market Committee believes strongly that travellers - based on their final destination, as opposed to a transit destination - should be allowed to buy duty-free because that would help small regional airports generate revenue. It may be inconvenient to the governments, but we defend it very strongly.
The third and final point that I want to make - which it is very regrettable that the Commission did not include in its 2006 consultation on this legislation - is the removal of these exemptions which it is now proposing. Why did it not include it? Why did it not carry out an impact assessment on what it would mean before it proposed it?
on behalf of the PPE-DE Group. - (HU) Thank you, Mr President. I would like to congratulate both the Commission and the rapporteurs for their work, and I believe that this electronic updating system will have a timely and very positive effect.
I would like to make two remarks. First, let us allow the internal market to operate. If the tax record system and the exchange of information are working well, I believe that traffic for personal use by private individuals will not cause great harm. If someone somewhere - having purchased goods for personal use - pays the excise duty, then the wholesale prices, and in part the divergent VAT rates will in any case compete with each other.
It is not necessary to put limits on everything, and it is entirely unnecessary to send negative messages in the interests of protecting the treasuries of high-price countries. It would be very strange within the Schengen zone in particular, if we were to bother with police or customs inspections, since we know that there are various other methods for scanning the contents of larger lorries. Therefore, I see no point in an indicative listing.
My other remark is that I too support the rights of citizens leaving the internal market to purchase such goods when they leave that market. As regards overland travel, I do not think that this would give rise to large-scale smuggling, or that the neighbouring Member States would suffer great losses, since prices in neighbouring third countries are much lower than within EU Member States. Thus, I am not thinking of industrial-scale export of goods.
I presume the same is true in the case of airports, since one cannot take such great quantities of goods in checked baggage or carry-on bags that we should have to forbid taking such goods for personal use to third countries outside the customs union. Thank you very much, Mr President, for the opportunity to speak.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating the main rapporteur, Mrs Lulling, and the shadow rapporteurs, Benoît Hamon and Olle Schmidt. For unavoidable reasons, my colleague Benoît Hamon cannot be here today, so I will try to convey his position, which is the position of our political group, on a matter that deserves our full attention. In fact, taxation in terms of excise duties is a sensitive matter.
When talking about excise duties, we must remember that they are levied on clearly defined consumer goods and services: tobacco, alcohol and energy products.
The Commission proposal amends a text dating from 1992. The internal market in these goods has changed a great deal since then. It should also be noted that the new electronic system for managing and controlling transactions is a change that we welcome and that should simplify the operation of the system, for both operators and tax authorities, as the Commissioner has just mentioned.
As regards the more technical aspects - including time limits for forwarding documents, rules for the establishment of financial guarantees by operators, and so on - the Commission proposal and the rapporteur's report deserve congratulations and agreement as they represent genuine and useful advances.
However, with regard to these excise duties, the political content should not stop at technical aspects, as already mentioned by my colleague Manuel António dos Santos. The goods covered by this proposal are sensitive goods, the sale of which should not be subject merely to the forces of competition. In this respect, I should therefore like to focus on two illustrative examples. One is the guideline limits for the personal transport of these goods and the other is the rules applicable to Internet sales.
On these subjects, we clearly disagree with the rapporteur.
With regard to alcohol, tobacco and also fuel, the differences in taxation between the Member States are huge and therefore the retail prices also differ. I only need to point out that the price of a packet of tobacco can vary between EUR 1 and EUR 7 within the Union due to these significant differences in duty.
As a rule, duties are payable in the country of consumption, except with regard to goods transported within the European Union. Under current rules, certain quantitative limits must be respected, otherwise it may be presumed that the goods are being transported for commercial purposes.
The Commission proposal aims to abolish these quantitative limits and, on this specific aspect, the rapporteur, Mrs Lulling, agrees. This was not the understanding of the Committee on Economic and Monetary Affairs. By contrast, we agreed to lower these limits, following initiatives by the shadow rapporteurs, Benoît Hamon and Olle Schmidt, and also myself.
Liberalisation does allow some consumers to purchase these goods more cheaply. However, this does not make sense where it may prejudice the public finances of Member States or public health objectives which Member States have the right to safeguard. It also does not make sense where it may support the grey market, which is something that we should all avoid.
Therefore, the final agreement reached in committee was to maintain the limits at a reasonable level, namely 400 cigarettes or 45 litres of wine per person. These are the amounts assumed to be for personal consumption. As a result, those travellers who purchase these goods up to this limit will not be affected.
For the same reasons we oppose Amendment 68 of the Group of the European People's Party (Christian Democrats) and European Democrats, which proposes to tax distance sales, particularly those made over the Internet, in the seller's country and not in the consumer's country. This is an (unjustified) inversion of the general principle applying to taxation. This amendment would also open the door to a large-scale grey market and must therefore be absolutely rejected.
Finally, I must just mention the issue of duty-free shops. The internationally recognised principle is that duty-free shops may only exist at ports and airports, to ensure optimum control and prevent any risk of fraud or abuse. We must therefore allow sufficient time for people to adapt and that is why we propose, on behalf of the Socialist Group in the European Parliament, a transitional period for those Member States which still have duty-free outlets, allowing them to gradually adjust to the new situation. We therefore propose the distant date of 1 January 2017 to allow a gradual convergence towards the common rule.
We believe that this approach is appropriate. It is an approach which resulted in consensus. It was not total consensus, but it was adopted by a majority in the Committee on Economic and Monetary Affairs, and I hope that it will be adopted in the vote tomorrow in plenary.
on behalf of the ALDE Group. - (SV) Mr President, Commissioner and Mrs Lulling, we meet again on this issue. Of course, it is not the first time we have come into conflict with each other, Mrs Lulling and I, on the form excise duty should take in Europe. However, it is probably the first time that I have felt that I am the one with the majority on my side. It is dangerous to pre-empt things, but we will see how it goes.
On the issue of the new technical system, EMCS, we are fully in agreement. It is on the sensitive issue of import quotas that our views seriously diverge.
If the committee's approach is taken up, Parliament will have made clear both its commitment to freedom of movement in Europe and its commitment to encouraging the desire for a sensible public health policy. As always when it comes to tax-related issues it is necessary to find a balance between what should remain within a Member State's competence and what is considered our common responsibility. If we vote through the Committee's proposal it will mean that the European Parliament will establish that tobacco and alcohol are not the same as any other goods, just as we have previously heard in this House, and must be treated differently. This is, of course, nothing revolutionary, as many people have been saying this for a long time.
By deciding to halve the indicative import levels while at the same time retaining the principle of a limit, we are giving Member States a lot of room to conduct their own policy while at the same time the common legislation will make it easier for undertakings and individuals to conduct cross-border trade. Or to put it more simply: Sweden will be given room to prioritise public health issues while Lulling's Luxembourg can continue its packaged low tax policy. The internal market cannot be built with alcohol tourism as its model.
Drunkenness and its consequences is not a Swedish problem, as I sometimes hear people say. Recently, we have heard demands for forceful measures to combat drunkenness in the United Kingdom, something that the British Members should also think about perhaps. I think that it is high time that the European Parliament took a more sensible view of these issues and gave Member States the opportunity to take action in the direction of public health.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, speaking on behalf of the Union for Europe of the Nations Group, I would like to draw your attention to three points. Firstly, changes in duties at European Union level should encourage an increase in the production and distribution of goods and services, mainly by reducing red tape, but also by making it easier for national administrations to apply control procedures based on risk analysis.
Secondly, the solutions proposed in this directive meet these requirements. Simplifying administrative procedures and an electronic system of information exchange will for the tax authorities of the Member States become a tool for improved and better managed controls. Thirdly, we must support the solutions put forward by the rapporteur on including distance selling of excise goods within the scope of the directive, and also, in the duty suspension arrangement, by the application of reduced guarantees in respect of entities which meet the conditions of good behaviour and regularly use the system of guarantees.
on behalf of the IND/DEM Group. - Mr President, the Commission proposal relating to procedure states in Article 10 that 'Member States may [...] make excise goods which have been released for consumption eligible for reimbursement [...] of excise duty'. On this basis, Ms Lulling tells us that, as regards the conditions for reimbursement of excise duty, the proposal lays down, as a general principle, that it is for Member States to determine these conditions.
However, Article 10 goes on to say: 'provided that such reimbursement [...] does not give rise to exemptions other than those referred to in Article 11'. Article 11 refers to exemptions for diplomatic purposes, for subsidising international organisations, for assisting the armed forces of NATO and under special arrangements with non-EU countries, all of which - I think you will agree - are rather specialised exemptions which, contrary to Ms Lulling's assertion, do not uphold the general principle that it is for Member States to determine the conditions for reimbursement.
There is no exemption for Member States in this proposal, and on these grounds I commend to Members Amendment 54, which seeks to repair a glaring flaw in this proposal.
(EL) Mr President, we find ourselves facing yet another eccentric proposal by the Commission; with what is no more and no less than a bulldozer policy, it proposes to abolish all duty free shops at land borders between the Community and third countries.
The big question is why? Why, Commissioner, did you have this thought and, having had it, why did you not table it at the consultation which you organised in 2006 and why did you not include it in an impact assessment which you were obliged to carry out within the framework of the new principle of better regulation?
You must therefore explain to us why we should tell hundreds of workers that they will lose their jobs, especially in these difficult times; you must explain to us what this impact is on the internal market which is so great that you need to abolish at one fell swoop all shops at land borders with third countries, which in the case of my country, in Greece, are working extremely successfully and with no fraud problems and no impact on the internal market. Parliament and the political groups which share this opinion must also take the political responsibility for explaining to the workers why it is that we want to abolish these successful shops.
As far as I am concerned - as Mrs Lulling said quite clearly and as the IMCO said quite clearly in its report - we have not been given a convincing answer, which makes us believe that, for the Commission, this is something of a whim. We have not been given a convincing answer.
I therefore make an eleventh-hour appeal for us to vote tomorrow in favour of Amendments 63, 64 and 65, so as to prevent this bulldozer policy from flattening once again everything that is working in the European Union.
(EL) Mr President, Commissioner, I shall make a specific proposal for the system of exemption of land-based shops.
Commissioner, you are introducing a general exemption for land-based shops which constitutes discrimination against these undertakings and has an important impact on the functioning of these otherwise healthy shops, which make a significant contribution to national communities and local employment.
In Member States such as Greece, with long land borders with third countries, these shops have been operating smoothly and profitably for a long time while, on the other hand, the question of systematic infringement of the criterion of purchase for personal use or cases of systematic abuse and tax evasion are clearly controlled by the national authorities. I consider that allowing duty free shops to continue to trade on land borders would be a solution which is also in keeping with the Commission's own proposals, while controlling their modus operandi and stamping out cases of tax evasion would, as with all other shops, be the responsibility of the ports and airports.
I therefore consider that, in the forthcoming vote, we should support Amendments 57, 63, 64 and 65 and, in the worst case scenario, Amendment 69, which extends the period of operation of these shops to 2012.
Mr President, I welcome the report on general arrangements for excise duty. I wish to highlight the progress made in the matter of purchasing duty. The original proposal, if implemented, would have restricted passengers to purchasing duty-free goods only in the final airport of departure before leaving the EU. In practical terms this would have meant that if a person went on a journey from Cork in Ireland to Dubai via Paris they would only be able to purchase duty-free goods in Paris. This would have decimated the profitability of Irish regional airports, as many currently rely on commercial activities for the bulk of their income. This would undoubtedly have led to job losses. However, this has now been addressed and accordingly I would like to congratulate the rapporteur on working to address our concerns.
This represents a welcome development at a time when the Irish Government has introduced a new airport tax which will discriminate against beleaguered smaller regional airports to the advantage of the already congested Dublin airport. In that regard I call on the Commission to investigate the legality of this measure under EU competition rules. I welcome the report from Mrs Lulling and the Commission.
Mr President, perhaps if I were Mrs Lulling living in Luxembourg I might feel as strongly about not having indicative limits.
Unfortunately, I live on an island where there is a lot of smuggling and much of the alcohol and tobacco which people think that they can use for their own particular purposes is in fact later sold on to other people through commercial resale. I am afraid that anything we do to end the indicative limits would send a signal and a message to those smugglers who look for the resale of alcohol and cigarettes.
Indicative limits may not seem like a safe guide for consumers but they are a safe guide for children, children who often end up taking the alcohol and cigarettes sold by bootleggers and smugglers who bring them into my region in the South-East and sell them in the streets, on the back streets and on the estates, for small change, one or two cigarettes at a time perhaps, but enough to get kids started.
It is this trade which needs to be controlled and can only be controlled by setting indicative limits so that we can get to the source of the people who are trying to do this and trying to smuggle it past our police and customs officers.
That is why I believe that indicative limits should stay. It is not, as I say, an end to the integration of the single markets, but it certainly does bring about a better idea of social cohesion and social behaviour and, in the United Kingdom, the customs and excise officers and the police officers asked for this. They asked for it because it gives good guidance as to what people would be expected to bring back for their own personal use.
Tobacco has a life of only six months, so when you stop vans packed to the ceiling with cigarettes, you have to ask the question: is that really for personal use or is it going elsewhere for resale, and often to children?
- (RO) Fellow Members, excise duty and electronic charging systems in general appear to be technical matters, but they also serve certain powerful political objectives. However, to be able to use them, we need to take account of the specific situations in Member States, along with the abstract theories. At the same time, we need to maintain consistency with more general principles of the policies which we apply. For instance, the principle of equal treatment.
This report would meet both conditions if a proposal is accepted. This applies in particular to Amendment 69, which refers to maintaining duty-free shops at customs points in the Union other than at ports and airports, until 2017. This amendment will eliminate the discrimination between those who travel by water or air and those who travel on land, which is totally unjustified not only from an economic and theoretical, but also a practical perspective. At the same time, it offers a certain advantage to those living in the border areas, as has been pointed out already. These people are generally economically disadvantaged due to their peripheral status, but if their jobs were to disappear, this would have a negative impact on them.
Fellow Members, there are serious reasons for you to accept this amendment during tomorrow's vote. Compared to the huge expense we are prepared to go to without any objections in order to save corporations, this exemption has only minor financial repercussions.
- (CS) Mr President, the free movement of people and goods is one of the great achievements of the European Union but it does not function well in the case of goods which are subject to varying high levels of consumer tax between the Member States. The conflicting views of the Commission, the committee, the European Court and the rapporteurs concerning quantitative policies have shown that we will not find a good solution as long as these tax differences continue to exist. It bothers me that the Commission has not carried out an impact study in order for us to assess the economic importance of the parallel market and the social importance which restricts our citizens and which perhaps we all acknowledge. I would like this debate to lead to the coordination of consumer tax policies on alcohol and tobacco, for, among other reasons, the health risks. It is a fact that countries with high taxes cannot boast of any visible success in the fight against alcoholism.
- (RO) Mr President, Commissioner, Chapter 4 sets out the basic provisions and procedures which are applied as part of the Excise Movement Control System. The novel aspect is the introduction of the system and administrative documentation in electronic format.
In order to ensure the efficient operation of the computerised system, Member States should adopt within their national applications a uniform data set and structure in order to provide a reliable interface for economic operators.
The transitional period for adopting the Excise Movement Control System under suspension of excise duty must be set with due regard to the feasibility of introducing the computerised system in each Member State. With this in mind, the Member States and Commission are taking the necessary measures to implement key public facilities at national level and to ensure their interoperability.
Commissioner, in view of the food crisis mentioned and the social and economic importance of Europe's agriculture, I believe that we need to look closely at the possibility of abolishing excise duty on fuels used for agricultural activities, as well as on the energy used to pump water for irrigation purposes.
Member of the Commission. - Mr President, from the discussions I do see a general support for the main objective of the Commission proposal, which is to provide the legal basis for the computerisation of excise procedures by April 2010.
I want to emphasise and confirm that the purpose of the proposal is to simplify and modernise the excise procedure, to improve control of the movement of excise goods and at that same time to reduce red-tape excise obligations for traders and to reduce the burden on private travellers. These were the guiding principles for the proposals.
I would like to make some observations in relation to the amendments concerning some of the more sensitive issues in the proposal.
On the 'guide levels', the Commission could accept to maintain guide levels as a tool, although we did not want to introduce or propose guide levels. However, the present quantitative reference values have to be kept. We cannot accept a reduction of these values, which would be a step backwards in comparison with the 1993 Directive.
On the abolition of tax-free shops at land borders, which is another sensitive issue, I want to remind you that the origin of this approach dates back to as early as 1960, when the WCO, the World Customs Organisation, recommended the abolition of land-border tax-free shops, and I also want to remind you that in 2002, when the accession talks with 10 new countries were completed, countries like Slovenia, Hungary and some others were forced to abolish their land-based tax-free shops; so I think that the proposed solution, which provides a very long transitional period for Greece and for Romania, is quite fair in comparison to the stand taken with regard to the former new countries.
On the reimbursement of excise duty to small fuel distributors, the Commission maintains the principle that the insolvency of the final consumer cannot be a ground not to charge excise duty. At the same time, in view of the ongoing economic crisis and sometimes remaining high fuel prices, and to ensure fuel distribution to end users, it should be possible for Member States to otherwise safeguard the interest of small distributors, provided that such measures do not disturb competition.
Concerning the impact assessment, a point which many speakers raised, I want to remind you that an impact assessment was already made in 2004, so we simply did not find it necessary to repeat it two years later.
In conclusion, I would like to thank Parliament for its support and constructive approach. Providing the legal basis for the new Excise Movement Control System will allow the Member States to speed up their preparation for the introduction of the system, foreseen by April 2010. The Commission will take all necessary steps to ensure that all central systems will be operational by that date, as well as provide support to allow a smooth transition to the new paperless environment.
rapporteur. - (FR) Commissioner, we very much want the Excise Movement and Control System to replace the paper system in April 2009, and we hope that the whole unfortunate debate on the indicative limits will not delay adoption of the directive.
I should like to say to Mr Dos Santos that these indicative limits have nothing to do with health or with Luxembourg. I should like to point out to Mrs Ferreira that, in 2005, we adopted in this House the report by the member of the Socialist Group in the European Parliament, Mr Rosati, in which we already endorsed the abolition of the indicative limits. Moreover, Mr Hamon, who now has other concerns, had proposed in his amendment much higher limits than those of the infamous social-liberal compromise concocted behind my back. To Mr Schmidt, I would say that we really ought not to mix things up and speak in the same breath about taxation and health. Moreover, the scourge of alcoholism is, unfortunately, directly in proportion to the level of excise duty; the higher the rate of excise duty, the greater the scourge of alcoholism in countries. The latter are obviously free to impose as high a rate of excise duty as they like, because we have only minimum rates, not maximum ones; but, please, do not talk to us about health policy when you have rates such as that.
I should like to say to Mr Skinner that, really, smugglers could not care less about levels and indicative limits. Moreover, in the Commission's proposal, there are criteria for defining goods acquired for personal use that are better safeguards than the indicative limits, including against smuggling. I hope that, tomorrow, we will be able to find the right solution, namely the one that I am proposing.
The debate is closed.
The vote will take place tomorrow at 12 noon.